            Case 1:21-cv-02207-LJL Document 11 Filed 06/15/21 Page 1 of 1
Ryan P. Poscablo
212 506-3921
rposcablo@steptoe.com

1114 Avenue of the Americas
New York, NY 10036            MEMORANDUM ENDORSED. Defendant's time to respond to the Complaint is extended to July 14,
212 506 3900 main             2021. The initial pretrial conference currently scheduled for July 9, 2021 is ADJOURNED and will be
www.steptoe.com               held instead on August 9, 2021 at 10:00 a.m. by TELEPHONE CONFERENCE. At that date and time
                              the parties are directed to dial the Court's teleconference line at: 888-251-2909 (access code:
                              2123101). 6/15/2021




                                                June 12, 2021

VIA ECF

Honorable Lewis J. Liman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

         Re:      Milton Williams, et al. v. Jelly Belly Candy Company
                  Case No. 1:21-cv-02207-LJL

Dear Judge Liman:

       This firm represents Defendant Jelly Belly Candy Company (“Defendant”) in the above-
captioned action.

        Defendant’s current response to the Complaint is due on June 14, 2021. Plaintiff Milton
Williams has consented to a 30-day extension of time, until July 14, 2021, for Defendant to
respond to the Complaint. This is the first request for an extension of time for Defendant to
respond to the Complaint. The parties’ next scheduled appearance before the Court is a
scheduling conference on July 9, 2021 at 11:00 a.m. (Dkt. No. 9). We therefore write on behalf
of both parties to respectfully request an adjournment of this conference to August 9, 2021. The
original scheduling conference was scheduled for May 25, 2021, and the Court granted the
parties’ first request for adjournment on May 17, 2021; accordingly, this is the parties’ second
joint request to adjourn. (Id.). All parties consent to this request.

         Thank you in advance for your attention to this matter.


                                                               Respectfully,

                                                               /s Ryan P. Poscablo

                                                               Ryan P. Poscablo

cc: Counsel of Record
